Citation Nr: 9904985	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-05 075	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $3,064.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1942 to March 
1946.  He died in March 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an September 1996 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Philadelphia, Pennsylvania, 
Regional Office (RO).  The notice of disagreement was 
received in October 1996.  The statement of the case was 
issued in December 1996.  A substantive appeal was received 
in January 1997.


FINDINGS OF FACT

1.  In April 1992, the appellant applied for entitlement to 
nonservice-connected pension benefits; she reported that she 
had no annual income.  

2.  In a May 1992 determination, the RO determined that the 
appellant was entitled to improved death pension benefits 
effective from March 1, 1992; she was provided a VA Form 21-
8767 which informed her that it was her responsibility to 
promptly notify the VA of any changes in his income or net 
worth and that, when reporting income, she was to report the 
total amount and source of all income received.  

3.  In July 1993, the appellant filed a claim for damage, 
injury, or death with the District Counsel of the VA; the 
claim was settled in the appellant's favor.  

4.  In May 1994, an EVR was received from the appellant in 
which she reported that she had no income and no assets.  

5.  In October 1994, correspondence was received from the 
appellant which informed the RO that she had authorized her 
private attorney to settle her claim with the District 
Counsel of the VA for $30,200 which would include a sum of 
$5,300 to cover any loss of pension benefits; the appellant 
informed the RO that her attorney was entitled to 40 percent 
of the settlement award.  She indicated that she had received 
the settlement in May 1994

6.  In correspondence received in October 1994, the appellant 
indicated that she was told by VA personnel that her VA 
improved death pension benefits would have to be adjusted due 
to her settlement award; the appellant pointed out that her 
husband's death was due to actions of the VA and she should 
be awarded dependency and indemnity compensation (DIC).  

7.  In January 1995, the RO informed the appellant that her 
award of VA improved death pension benefits was terminated 
effective from June 1, 1994 since her income had changed due 
to the receipt of the settlement award from the VA.  

8.  Thereafter, the appellant was informed that this action 
created an overpayment of $3,064.  

9.  Subsequently, in January 1995, a financial status report 
was received from the appellant in which she indicated that 
she had virtually no income and no assets and indicated that 
her monthly expenses exceeded $600; she requested a waiver of 
the overpayment.  

10.  In a September 1996 decision, the Committee denied the 
request for waiver.  

11.  The VA had primary fault in the creation of the debt.

12.  It would create a hardship on the appellant to collect 
the debt and it would not defeat the purpose of the benefits 
to waive the debt nor would failure to make restitution 
result in unfair gain to the appellant.

13.  The recovery of the overpayment at issue would be 
against equity and good conscience.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved death pension 
benefits in the amount of $3,064 would be against equity and 
good conscience and, therefore, is waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board will briefly review the history in this case.  

In March 1992, the veteran died.  In April 1992, the 
appellant applied for entitlement to nonservice-connected 
pension benefits.  She reported that she had no annual 
income.  In a May 1992 determination, the RO determined that 
the appellant was entitled to improved death pension benefits 
effective from March 1, 1992.  She was provided a VA Form 21-
8767 which informed her that it was her responsibility to 
promptly notify the VA of any changes in his income or net 
worth and that, when reporting income, she was to report the 
total amount and source of all income received.  In July 1992 
and September 1992, the appellant was again provided VA Forms 
21-8767.  

In July 1993, the appellant filed a claim for damage, injury, 
or death with the District Counsel of the VA.  She alleged 
that the veteran's death was the direct result of the 
negligent care provided by a VA facility.  In February 1994, 
the claim was settled in the appellant's favor.  

In March 1994, the appellant was again provided a VA Form 21-
8767.  In May 1994, an EVR was received from the appellant in 
which she reported that she had no income and no assets.  In 
May 1994, the appellant's private attorney provided her with 
documentation showing that her share of the settlement award 
was $18,120.  In October 1994, correspondence was received 
from the appellant which informed the RO that she had 
previously authorized her private attorney to settle her 
claim with the District Counsel of the VA for $30,200 which 
would include a sum of $5,300 to cover any loss of pension 
benefits.  The appellant informed the RO that her attorney 
was entitled to 40 percent of the settlement award.  In 
correspondence received in October 1994, the appellant 
indicated that she was told by VA personnel that her VA 
improved death pension benefits would have to be adjusted due 
to her settlement ward.  The appellant pointed out that her 
husband's death was due to actions of the VA and she should 
be awarded DIC.  

In January 1995, the RO informed the appellant that her award 
of VA improved death pension benefits was terminated 
effective from June 1, 1994 since her income had changed due 
to the receipt of the settlement award from the VA.  
Thereafter, the appellant was informed that this action 
created an overpayment of $3,064.  

Subsequently, in January 1995, a financial status report was 
received from the appellant in which she indicated that she 
had no income and no assets other than her car (a 1983 
model).  She indicated that her monthly expenses exceeded 
$600.  Thereafter, the appellant requested a waiver of the 
debt.  The appellant pointed out that her out-of-court 
settlement was with the VA for the wrongful death of her 
husband.  As such, she indicated that the VA should have been 
aware of her change in income.  

In a September 1996 decision, the Committee denied the 
request for waiver.  The Committee apparently found that 
there was no fraud, misrepresentation, or bad faith on the 
appellant's part with respect to the creation of the 
overpayment at issue.  The Committee determined that the 
appellant was not at fault in the creation of the debt which 
was due to the out-of-court settlement award.  However, the 
Committee indicated that the settlement included $5,200 to 
compensate the appellant for the loss of VA pension benefits 
for the one year period that the settlement income would be 
considered countable income for pension purposes, the period 
of June 1994 to July 1995.  As such, the Committee indicated 
that the appellant would benefit from the unjust enrichment 
of duplicate payments during that period if waiver was 
granted.  Consequently, the Committee determined that the 
collection of the debt would not cause undue financial 
hardship or defeat the purpose of the VA benefits to which 
the appellant continued to be eligible.  

The appellant appealed the denial of her request for a wavier 
of the recovery of an overpayment.  In January 1997, another 
financial status report was received which showed that the 
appellant's monthly income consisted of $460 in VA improved 
death pension benefits and her monthly expenses exceeded that 
amount by approximately $40.  In January 1997, the appellant 
also asserted that the VA was at fault in the creation of the 
overpayment at issue as the District Counsel did not properly 
notify the RO of the settlement award.  In addition, she 
indicated that she would experience financial hardship if the 
debt at issue was recouped.  Subsequently, the appellant also 
pointed out that she was the one that informed the VA that 
they had not properly stopped paying her the VA pension 
benefits.  

In April 1998, the appellant informed the RO that she had 
filed for bankruptcy and she provided the appropriate 
documentation showing that she had been discharged of her 
debts in bankruptcy.  In June 1998, the appellant was 
informed that she was entitled to elect DIC benefits under 38 
U.S.C.A. § 1151.  

The Board has considered the appellant's request for waiver.  
The Board agrees that there was no fraud, misrepresentation, 
or bad faith on the appellant's part with respect to the 
creation of the overpayment at issue, and, therefore, waiver 
is not precluded pursuant to 38 U.S.C.A. § 5302(a) (West 
1991).  However, to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  The pertinent 
regulation in this case provides that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1998).

According to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998), various elements are to be 
considered in reaching a determination in these cases.  Fault 
of debtor. Where actions of the debtor contribute to creation 
of the debt.  These elements include fault of the debtor 
versus VA fault; undue hardship, whether collection would 
deprive debtor or family of basic necessities; defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; and changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was primarily due to the fault of the VA, that is, the 
VA's fault was greater than the appellant's fault.  As noted 
above, the appellant filed a claim against the VA in 1993 
alleging that the veteran's death was due to negligence on 
the part of a VA medical facility.  Obviously, the District 
Counsel of the VA was aware of this claim.  In 1994, the VA 
settled this claim with the appellant for $30,200 which 
intended to include a sum of $5,300 to cover any loss of 
pension benefits.  The appellant's improved death pension 
benefits apparently should have been terminated effective 
June 1994 due to the receipt of this income.  However, the VA 
did not properly terminate those benefits, but continued to 
pay the appellant improved death pension benefits.  In 
October 1994, the appellant essentially informed the VA that 
she was still in receipt of those benefits.  Although the 
appellant should have informed the VA immediately that she 
was still receiving her pension benefits after she first 
received payment from the settlement award, the Board 
recognizes that her report to the VA was not apparently made 
with any undue intentional delay.  She reasonably assumed 
that as the settlement award was from the VA, the RO was 
aware of this payment.  Thereafter, the VA did not terminate 
her VA pension benefits retroactively until January 1995.  
The Board finds that since the VA failed to properly 
terminate the appellant's improved death pension benefits, 
the VA was primarily at fault in the creation of the 
overpayment.  Moreover, the record currently shows that the 
appellant filed for bankruptcy and is in dire financial 
straits.  She does not have the means to repay the debt. It 
would create a hardship on the appellant to collect the debt 
and it would not defeat the purpose of the benefits to waive 
the debt nor would failure to make restitution result in 
unfair gain to the appellant.

The Board finds that the fault of the VA in this instance 
outweighs all other elements of equity and good conscience 
which may not be favorable to the appellant.  Accordingly, 
the Board concludes that a recovery of the overpayment at 
issue would be against equity and good conscience and waiver 
of recovery of the recovery of the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,064 is 
granted.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

